MEMORANDUM **
Arizona prisoner Derrick George Wynter appeals pro se the district court’s judgment denying his 28 U.S.C. § 2241 petition for lack of jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Wynter contends that he is not removable because he is a national of the United States. The district court correctly dismissed Wynter’s petition because it had no jurisdiction to address his claim. See 8 U.S.C. § 1252(b)(5).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.